Citation Nr: 1500121	
Decision Date: 01/05/15    Archive Date: 01/09/15

DOCKET NO.  14-02 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.  

2.  Entitlement to service connection for a disability manifested as bilateral numbness and tingling of the lower extremities, to include as due to service connected lumbar strain with degenerative disc disease L1-L2 (previously adjudicated as right and left leg/foot peripheral neuropathy).  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1959 to October 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 to June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified at a Travel Board hearing in September 2014 and a copy of that transcript is of record.  Subsequently, the Veteran submitted additional evidence with a waiver of initial AOJ consideration.  

The Board notes that the Veteran initially filed a claim for bilateral leg and foot peripheral neuropathy with numbness and tingling, secondary to his service-connected back disability.  However, based on the evidence of record, the issue has been recharacterized as seen on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

This claim was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals the September 2014 hearing transcript.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran had in-country service in the Republic of Vietnam, or was otherwise exposed to herbicides during his period of active service. 

2.  The Veteran's currently diagnosed coronary artery disease cannot be presumed to be due to exposure to herbicides in service and did not manifest during, or as a result of, active military service.

3.  The Veteran has bilateral lumbar radiculopathy as a result of his service-connected lumbar strain with degenerative disc disease L1-L2.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for bilateral lumbar radiculopathy of the lower extremities are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In light of the Board's favorable decision to grant service connection for radiculopathy of the bilateral lower extremities, no discussion of VA's duties to notify and assist is necessary for this issue.  

In regards to the claim of entitlement to service connection for coronary artery disease, the notice requirements were accomplished in a letter sent in March 2011.  These letters also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, personnel records, post-service VA and private records treatment records, and a response to a request for information by the RO have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The RO obtained a VA medical opinion in September 2011 in regards to the Veteran's coronary artery disease.  The Board finds that the VA medical opinion is adequate because it is based on review of the Veteran's in-service and post-service medical treatment records and contains a sufficient rationale.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in September 2014.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ clarified the issues on appeal and the Veteran's contentions.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.
The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

General Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Analysis

Coronary Artery Disease

The Veteran contends that his coronary artery disease is due to in-service herbicide exposure.  Specifically, the Veteran contends that he was exposed to herbicides as a member of Patrol Squadron 4.  See July 2012 Notice of Disagreement

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

For the purposes of § 3.307, the term herbicide agent means a chemical in a herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975 is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309. "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.307.  The presumption requires that a veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.

Turning to the evidence of record, the Veteran has a current diagnosis of coronary artery disease as evidenced by a January 2006 private treatment record.  The Board notes that coronary artery disease is listed as a type of ischemic heart disease under 38 C.F.R. § 3.309(e). 

In regards to whether the Veteran was exposed to herbicides during his military service, a review of the Veteran's DD-214 and DD-215 reveals that the Veteran was a member of the Navy and his military occupational specialty (MOS) was wardroom/enlisted dining facility supervisor and unaccompanied personnel housing (UPH) management specialist.  The Veteran also received the Armed Forces Expeditionary Medal (Vietnam).  The Veteran's personnel records are absent of any notations as to any missions or stops in Vietnam.  The Veteran's personnel file does reveal that the Veteran was a member of Patrol Squadron Four, beginning March 12, 1965.  

A February 2011 Personnel Information Exchange System (PIES) response noted that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

On his July 2012 notice of disagreement, the Veteran asserted that he was assigned to "Patron Four" and "the squadron rotated between NAS Cubic Point (Philippines) and Tan Sun Nut Airbase, Republic of Vietnam".  The Veteran asserted that he was deployed three times during the above period to Tan Sun Knut Airbase.  

In April 2013, the RO issued a formal finding on lack of information required to verify service in the Republic of Vietnam, or exposure to Agent Orange during the Veteran's military service.  

On his January 2014 VA Form 9, the Veteran again asserted that he was deployed to "Tan Sun Nut Airbase ARVN" as a part of his duties in "Patron Four".  

In September 2014, the Veteran submitted relevant pages from the Dictionary of American Naval Aviation Squadrons, Volume 2, which show that Patrol Squadron 4's (VP-4) was deployed to MCAS (Marine Corps Air Station) Iwakuni Japan and VP-4's detachment location was NAF Tan Son Nhut, from March 26, 1965 to September 28, 1965.  The Veteran also submitted the 1964 to 1965 VP-4 roster that includes the Veteran's name and his position was noted as a BOQ (Bachelor Officer Quarters).  

At the September 2014 hearing, the Veteran's representative noted that the Veteran was a member of VP-4 and VP-4 was deployed to Tan Son Nhut Airfield in Vietnam.  The Veteran testified that he was a Steward First Class and assigned to the Bachelor Officer Quarters.  The Veteran testified that he traveled with the officers and took care of the officers' needs.  The Veteran's representative further asserted that the Veteran's receipt of the Armed Forces Expeditionary Medal specifying Vietnam was evidence that the Veteran stepped foot in Vietnam.  The Veteran's representative also asserted that the Veteran's job was to care for "the people once they hit the ground".  The Veteran's representative further asserted that the Veteran was deployed to Vietnam aboard P2 aircraft three times and that the length of stay was three to four weeks at a time.  The Veteran further asserted that VP-4 was a land based squadron and was too large to deploy on a carrier.  The Veteran reported that when they landed to refuel he would step in as the crew rested.  

Based on the evidence above, the Board finds that the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange during his military service.  

The Board notes that the Veteran is competent to report that he had in-country service in the Republic of Vietnam.  However, the Board finds the Veteran's assertions are not supported by the more probative contemporaneous service records and relevant documentation.  The Board acknowledges that the Veteran was a member of Patrol Squadron Four and that Patrol Squadron Four's detachment location was Tan Son Nhut Airbase.  The Board also notes that the Veteran reported that he traveled with the squadron to Tan Son Nhut Airfield.  However, the Veteran's personnel records are absent of any notations as to any missions or stops in Vietnam or that the Veteran himself went to Vietnam.  The Board also points to the February 2011 PIES response that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  The Board also acknowledges that the Veteran is in receipt of the Armed Forces Expeditionary Medal (Vietnam).  However, such decorations do not denote in-country service in Vietnam. 

As such, the Board finds that the Veteran is not entitled to a presumption of service connection due to herbicide exposure for his coronary artery disease.  38 U.S.C.A. § 1116(a)(2), 38 C.F.R. §§ 3.307, 3.309(e).

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).
The Veteran's service treatment records are absent of any complaints, treatment, or diagnosis of coronary artery disease.  The Veteran's service treatment records do show that the Veteran was noted as having sinus bradycardia with normal EKG results on June 1978, July 1978, November 1979, June 1982, July 1983, May 1984 annual reports of medical examination.  

In a September 2011 VA medical opinion, after review of the Veteran's in-service and post-service treatment records, the VA physician concluded that the Veteran's coronary artery disease was not caused by or a result of the in-service sinus bradycardia diagnoses.  The physician explained that it was more likely than not the sinus bradycardia diagnoses were secondary to a well-condition Veteran.  The physician further concluded that there was no evidence available in the medical record supporting the claim.  

Based on the above, the Board finds that the evidence fails to demonstrate any direct link between the Veteran's military service and his coronary artery disease.  In this regard, the Board finds the September 2011 VA medical opinion to be probative to the issue at hand.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion. See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the VA physician reviewed the Veteran's in-service and post-service treatment records.  Additionally, the Board finds that the examiner's conclusions are fully explained and therefore the Board assigns them great probative weight.  
The Board acknowledges assertions by the Veteran that his coronary artery disease is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of coronary artery disease, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his coronary artery disease requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his coronary artery disease is in any way related to his military service. 

Finally, the Board has properly afforded consideration based on presumptive service connection and continuity of symptomatology for the Veteran's coronary artery disease, as coronary artery disease is included in the enumerated conditions under 38 C.F.R. § 3.309(a).  Walker, supra.  However, the Veteran does not contend, and the evidence of record does not show, that the Veteran has had continuous symptoms since service that are related to his coronary artery disease, or that his coronary artery disease manifested to a compensable degree within one year after his discharge from service in 1984.  As stated above, the Veteran was not diagnosed with coronary artery disease until January 2006.  38 C.F.R. §§ 3.304, 3.307(a) and 3.309(a). 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim of service connection for coronary artery disease.

Bilateral Numbness and Tingling

The Veteran contends that he has a disability manifested as numbness and tingling of the bilateral lower extremities due to his service-connected low back disability.  See Board hearing transcript.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Turning to the evidence of record, the Veteran has a current diagnosis of radiculopathy of the bilateral lower extremities as evidenced by an August 2014 private opinion.  

Additionally, a February 1986 rating decision granted service connection for lumbar strain with degenerative disc disease L1-L2.  

In regards to evidence of a medical nexus between the Veteran's lumbar radiculopathy and his service-connected low back disability, an August 2014 private addendum opinion concluded that the Veteran's radiculopathy of his bilateral lower extremities, left worse than right, is directly related to his lower back.  The physician noted that the physiology of a 2012 MRI only allows for clinical evidence that the Veteran's lower extremities issue is directly related to his back.  The physician also noted that these finding were confirmed strongly by a nerve conduction study completed in November 2011 that displayed chronic right L5 radiculopathy.  The physician also explained that the fact the Veteran found improvement with an intense physical therapy regimen focused on strengthening his back and legs was further evidence that the Veteran's lower extremity issue is directly related to his back.   

In this regard, the Board finds the August 2014 private opinion to be highly probative to the issue at hand.  The opinion is shown to be based on physical examination of the Veteran and is accompanied by a sufficient explanation.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Given the facts noted above, and resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for radiculopathy of the bilateral lower extremities are met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert, 1 Vet. App. 49, 54 (1990).  As there is no competent medical evidence showing that the Veteran has peripheral neuropathy of the lower extremities, service connection cannot be established for any peripheral neuropathy of the lower extremities.


ORDER

Entitlement to service connection for coronary artery disease is denied.  

Entitlement to service connection for radiculopathy of the bilateral lower extremities is granted.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


